                  1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
                    David Bilsker (Bar No. 152383)
                  2 davidbilsker@quinnemanuel.com
                    50 California Street, 22nd Floor
                  3 San Francisco, California 94111-4788
                    (415) 875-6432 Tel.
                  4 (415) 875-6700 Fax

                  5 QUINN EMANUEL URQUHART & SULLIVAN, LLP
                    Anne S. Toker (pro hac vice pending)
                  6 annetoker@quinnemanuel.com
                    Joseph Milowic III (pro hac vice pending)
                  7 josephmilowic@quinnemanuel.com
                    51 Madison Avenue, 22nd Floor
                  8 New York, New York 10010
                    (212) 849-7000 Tel.
                  9 (212) 849-7100 Fax

                10
                   Attorneys for Respondents
                11 LATVIA MGI TEC SIA. MGI TECH CO, LTD.,
                   ET AL.
                12

                13
                                         UNITED STATES DISTRICT COURT
                14
                                       NORTHERN DISTRICT OF CALIFORNIA
                15
                                             SAN FRANCISCO DIVISION
                16

                17
                   IN RE APPLICATION OF                     Case No. 3:20-mc-80152-WHO (TSH)
                18 LATVIA MGI TECH SIA, MGI TECH CO,
                   LTD., ET AL.,                            NOTICE OF APPEARANCE OF
                19                                          DAVID L. BILSKER
                20

                21
                         ,
                22

                23

                24

                25

                26

                27

                28

                                                                          Case No. 3:20-mc-80152-WHO (TSH)
09359-00002/12332494.1                                        NOTICE OF APPEARANCE OF DAVID L. BILSKER
                  1         PLEASE TAKE NOTICE that David L. Bilsker of the law firm of Quinn Emanuel

                  2 Urquhart & Sullivan, LLP, an attorney admitted to practice in the United States District Court for

                  3 the Northern District of California, hereby appears as counsel for record for Petitioner Latvia MGI

                  4 Tech SIA, et al., and respectfully requests that all pleadings and other documents be served upon

                  5 this individual at Quinn Emanuel Urquhart & Sullivan, LLP, as identified below.

                  6                                David L. Bilsker (Bar No. 152383)
                                                   davidbilsker@quinnemanuel.com
                  7                                QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                                   50 California St., 22nd Floor
                  8
                                                   San Francisco, CA 94111-4788
                  9                                (415) 875-6432 Tel
                                                   (415) 875-6700 Fax
                10

                11 DATED: September 15, 2020                   Respectfully submitted,
                12

                13

                14                                             By /s/ David L. Bilsker
                                                                  David L. Bilsker
                15                                                Attorneys for Petitioner
                                                                  LATVIA MGI TEC SIA
                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28

                                                                                      Case No. 3:20-mc-80152-WHO (TSH)
09359-00002/12332494.1                                                    NOTICE OF APPEARANCE OF DAVID L. BILSKER
